DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of formula I and platelet-rich plasma in the reply filed on November 21 2022 is acknowledged.  The traversal is on the ground(s) that  there is no undue burden on the examiner to consider the polymers of claim 1, specifically the polymer of formula I and II.  It is argued that these polymers recite the same special technical feature.  Therefore, there isn’t an undue search burden.  With respect to the therapeutic agent, it is argued that when platelet rich plasma is elected it recites the same special technical field as the other species.   This is not found persuasive because it is an unsupported allegation.  The instant claims are examined under US restriction practice.  Therefore, special technical feature is not applicable.  With regards to the polymer, as evidenced by the art rejection below the polymers were not found to be coextensive in the art.  The polymers have different design and structure.  The therapeutic agents also have different effects which would have to be taken into consideration in the method.  Again, the additional therapeutic agents do not appear to be coextensive with the elected therapeutic agent.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are pending in the application. Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (species, there being no allowable generic or linking claim. It is noted that page 3 of the restriction requirement mailed on September 22 2022 indicated that applicants need to elect either a single disclosed therapeutic agent or a specific combination of therapeutic agents and claims 1-3 and 7-10 were generic.  Applicants only elected platelet rich plasma, a single therapeutic agent.  Applicant timely traversed the restriction (election) requirement in the reply filed on November 21 2022. Accordingly, claims 1-3 and 7-10 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 7 2020 and August 8 2022 were considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (PLOS One, 2017) in view of Beitzel et al. (Arthroscopy: The Journal of Arthroscopic and Related Surgery, 2013) and Jo et al. (The American Journal of Sports Medicine, 2012).  
Applicant Claims
	The instant application claims a method for alleviating degenerative joint and tendon tear, the method comprising: administering a hydrogel composition to a subject in need thereof, wherein the hydrogel composition comprises 100 parts by weight of therapeutic agent and 120-380 parts by weight of biodegradable copolymer, wherein the therapeutic agent comprises platelet-rich plasma (PRP), doxorubicin, transforming growth factor, bovine serum albumin, or a combination thereof, wherein the biodegradable copolymer has a structure of Formula (I) or Formula (II): A-B-BOX-B-A B-A-B-(BOX-B-A-B)n-BOX-B-A-B Formula (I) Formula (II), wherein A is a hydrophilic polyethylene glycol polymer; B is a hydrophobic polyester polymer; BOX is a bifunctional group monomer of 2, 2'-bis(2-oxazoline) used for coupling the blocks A-B or B-A-B; and n is 0 or an integer greater than 0.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Wu et al. is directed to the evaluation of a novel biodegradable thermosensitive keto-hydrogel for improving postoperative pain in a rat model.  In previous studies, the injectable, biodegradable and thermosensitive hydrogel has been demonstrated as a promising candidate for drug delivery.  The thermosensitive hydrogel, 2,2’-bis(2-oxazolin) (BOX) linking polyethylene glycol monomethyl ether (mPEG) and poly(lactide-co-glycolide) (PLGA) diblock copolymer is an easily prepared drug carrier which is also biodegradable, highly biocompatible and possess sustained drug release properties.  Demonstrated is that ketorolac can be readily dissolved in the copolymer.  When applied to surgical wounds, the ketorolac embedded thermosensitive hydrogel turns viscous and enters a gel state (page 2).  Figure 1 shows the synthesis of the copolymer.  The mPEG-PLGA-BOX diblock copolymers correspond to instantly claimed formula I.  Various amounts of ketorolac were added to 15, 20, 25 and 30 wt% copolymer aqueous solution.  The final concentrations of ketorolac in copolymer solution were 10, 20 and 30 mg/mL (page 4, synthesis of keto-hydrogel).  It was found that the sustained release nature of the hydrogel allows for delayed release of ketorolac into the incisional wound to provide prolonged analgesic effect. It also aids in overall wound healing by reducing local inflammation and enhancing angiogenesis (page 16, last paragraph).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Wu et al. teaches a hydrogel comprising the same claimed polymer, Wu et al. does not teach platelet-rich plasma or administration to a patient to alleviate degenerative joint and tendon tear.  However, these deficiencies are cured by Beitzel et al. and Jo et al.
	Beitzel et al. is directed to the effect of ketorolac tromethamine, methylprednisolone and platelet-rich plasma on human chondrocyte and tenocyte viability.  It is taught that tendon and cartilage cells showed increased cell viability after an exposure to allogenic platelet-rich plasma and ketorolac (conclusions, page 1172).  Table 1 shows the results of viability of chondrocytes with PRP alone or the combination of PRP and ketolorac.  Table 2 shows the results of viability assay of tenocytes with PRP alone or the combination of PRP and ketorolac. 
	Jo et al. teaches platelet-rich plasma (PRP) stimulates cell proliferation and enhances matrix gene expression and synthesis in tenocytes from human rotator cuff tendons with degenerative tears.  It is taught that clinical results after rotator cuff repair have been satisfactory.  However, quality and speed of healing still remains to be solved.  Degenerative torn ends of rotator cuffs do not appear to contribute to healing and as tendon healing is naturally slow, an additional biological strategy is required to improve the tissue quality of torn end and to aid in regeneration of active tendon-to-bone insertions (page 1035, right column).  Taught is the preparation of a PRP gel that had a target concentration of platelets in the final product of 1400 X 103 platelets/µL (page 1036, right column).  Platelet-rich plasma gels at 10% vol/vol at various platelet concentrations were used to assay for tenocyte proliferation.  It was found that PRP promotes the proliferation of tenocytes from human rotator cuff tendons with degenerative tears and that it enhances the gene expression and the synthesis of tendon matrix (page 1043, last paragraph).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu et al., Beitzel et al. and Jo et al. and utilize platelet-rich plasma (PRP) in the hydrogel of Wu et al. and administer the hydrogel to treat degenerative tendon tears.  One skilled in the art would have been motivated to add PRP to the hydrogel of Wu et al. as both PRP and ketorolac are known to increase cell viability of tendon and cartilage cells as taught by Beitzel et al.  Since PRP promotes the proliferation of tenocytes from human rotator cuff tendons with degenerative tears, it would have been obvious to administer the hydrogel with PRP to this patient population with a reasonable expectation of success as Jo et al. expressly teaches PRP gels were effective in this patient population.  
Regarding the claimed concentrations, Wu et al. teaches 15, 20, 25 and 30 wt% copolymer aqueous solution, Jo et al. suggests suitable amounts of PRP.  These amounts appear to overlap the instantly claimed concentrations.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Furthermore, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
	
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Beitzel et al. and Jo et al. as applied to claims 1-3 and 10 above and in further view of Mitragotri (Nature Reviews Drug Discovery, 2005) and Prokop et al. (CA2484515A1).
Applicant Claims
	The instant application claims further comprising conducting an ultrasonic treatment, which forces the hydrogel composition to release the therapeutic agent.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Wu et al., Beitzel et al. and Jo et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Wu et al., Beitzel et al. and Jo et al. suggest the release of active for healing, none suggest the use of ultrasound.  However, this deficiency is cured by Mitragotri and Ninomiya et al. 
	Mitragotri is directed to the use of ultrasound in drug delivery and other therapeutic applications.  Ultrasound has a long history of use in medicine for diagnostic imagining applications.  In recent years, however, medical ultrasound has been useful in therapeutic applications.  Ultrasound is being use by itself or in combination of drugs in treatments such as nerve damage, skin wounds and bone fractures (page 255, middle column and figure 1).  The immediate effect of ultrasound is the elevation of temperature due to absorption of sound waves.  Tissues possessing higher ultrasound-absorption coefficients, such as bones, experience higher temperature enhancements compared with muscle tissues (page 255, right column).  Figure 1 shows the frequency utilized for various applications.  Ultrasound has been shown to enhance the uptake of low-and high molecular mass molecules in cells and tissues (page 256, right column).  Ultrasound has been shown to trigger the release of drugs from their carriers (page 257, middle column).  While ultrasound can facilitate the action of another agent (i.e. a drug), ultrasound itself is capable of inducing biological effects that have therapeutic implications.  Ultrasound is used to facilitate the healing of wounds in skin, muscle and other tissues (page 259, right column).  
	Prokop et al. is directed to a solid hydrogel coupling for ultrasound imagining and therapy.  Claimed is a hydrogel which is disposed between an ultrasound transducer and a target (claim 1).  It is taught that the transducer is energized for a period ranging from about 1 second to about 100 seconds and the intensity of the acoustical beam is from about 100 to about 10,000 W/cm2 (claim 16).  It is generally taught that high intensity focused ultrasound for therapeutic purposes, as opposed to imaging, has received significant attention in the medical community.  HIFU therapy employs ultrasound transducers that are capable of delivering 1000 to 10,000 W/cm2 to a focal spot (page 2, lines 11-14).  	 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu et al., Beitzel et al., Jo et al., Mitragotri and Prokop et al. and utilize ultrasound in combination with the hydrogel of Wu et al.  One skilled in the art would have been motivated to utilize ultrasound to not only control the delivery of the drug but also to facilitate the healing of the tear as taught by Mitragotri.  Since the hydrogel with PRP would be expected to be useful in healing degenerative tears in tendons as taught by Jo et al., it would have been obvious to utilize other medical means of healing with a reasonable expectation of success.  
	Regarding claim 7, as taught by Mitragotri, ultrasound is known to cause release of a therapeutic agent.
	Regarding claims 8-9, Prokop et al. teaches the use of intensity and times overlapping the instant claims.  Since HIFU as taught by Prokop et al. is utilized for therapeutic purposes, it would have been obvious to utilize these intensity and times when using the ultrasound for the therapeutic purposes taught by Mitragotri. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616